When prima facie proof of the validity of the Arkansas decree was produced by the moving party in support of the motion to strike out as sham the allegations respecting the invalidity of such divorce decree, it was the duty of appellant to come forward with proof to show that the allegations sought to be struck out were not, in fact, false. (Levy v. Jones, 269 App. Div. 295; Zwerdling v. Bent, 264 App. Div. 195; People v. McCumber, 18 N. Y. 315, 324-325.) In the absence of such proof, the motion to strike out as sham the allegations respecting the invalidity of the Arkansas divorce decree was properly granted. Nolan, P. J., Johnston, Adel, Sneed and MaeCrate, JJ., concur. [See post, p. 769.]